Banke, Acting Presiding Judge.
In this interlocutory appeal the sole question presented is whether the trial court erred in denying plaintiffs motion for further discovery. The plaintiff sought to have her expert inspect a dump truck which was owned by defendant General Mechanical Systems, Inc., and which had been involved in a collision in which her husband was killed on June 23, 1977. The plaintiff had already made one inspection of the truck shortly after the collision occurred. Her cause of action rests on the alleged negligence of the defendant in the maintenance of the truck.
The plaintiffs purpose in seeking a new inspection is apparently to allow a more qualified expert to examine the vehicle than the one who had made the first inspection. In denying the motion, the trial court relied on affidavits of witnesses to the effect that the truck had been exposed to the elements during the intervening 18 months, had deteriorated, and had been vandalized. Held:
Interlocutory rulings pertaining to discovery will be reversed only upon a showing of a clear abuse of discretion by the trial court. Smith v. Bass, 131 Ga. App. 557, 559 (206 SE2d 541) (1974). Where, as here, the moving party has already made extensive discovery of the type sought, the object sought to be inspected has deteriorated and changed iu condition due to lapse of time, and no compelling reason has been offered why a new inspection is needed or warranted, we find no abuse of discretion in denying another inspection. Accord, Watson v. Elberton-Elbert County Hosp. Auth., 125 Ga. App. 112 (1) (186 SE2d 459) (1971) (reversed on other grounds).

Judgment affirmed.


Underwood and Carley, JJ., concur.

William Ralph Hill, Jr., for appellants.
Frank M. Gleason, Christian, Woods, Watson & Dana, Joseph F. Dana, Kinney, Kemp, Pickett, Avrett & Sponcler, Henry C. Tharpe, Jr., for appellees.